 



August 17, 2005
Macquarie Infrastructure Company Inc.
600 Fifth Avenue, 21st Floor
New York, NY 10020
Attention: Peter Stokes
Re: Project Kiani
Ladies and Gentlemen:
You have advised Dresdner Kleinwort Wasserstein Limited (“DrKW”) that one of
your affiliates, Macquarie Investment Holdings Inc., a Delaware corporation
(“Holdings”) has entered into a Purchase Agreement with k1 Ventures Limited, a
Singapore company (“Seller”) and K-1 HGC Investment L.L.C., a Hawaii limited
liability company (“HGC Investment”), under which it or its assignee intends to
acquire (the “Acquisition”) all of the direct or indirect equity interests of
HGC Investment, L.L.C. from Seller or, at the election of Seller, all of the
direct or indirect equity interests of HGC Holdings, L.L.C., a Hawaii limited
liability company (“HoldCo”) from HGC Investment. At the closing of the
Acquisition, HGC Investment will own 100% of the equity interests in HoldCo,
which in turn owns 100% of the equity interests of The Gas Company L.L.C., a
Hawaii limited liability company (the “Company”) and together with HGC
Investment and HoldCo, the “Target Group”). The base purchase price for the
Acquisition is $238,000,000.
You have also advised DrKW that Holdings intends to assign the Purchase
Agreement to Macquarie Infrastructure Company Inc., a Delaware corporation
(“MIC”, collectively with certain of its affiliates, the “Equity Investors”).
After the Acquisition, MIC will own, through one or more affiliates, 100% of the
equity interests in HoldCo and the Company.
You have also advised DrKW that you intend to finance the Acquisition, costs and
expenses related to the Transaction (as hereinafter defined) and the ongoing
working capital and other general corporate purposes of the Company and its
subsidiaries after consummation of the Acquisition from the following sources
(and that no financing other than the financing described herein will be
required in connection with the Transaction): (a) at least $102 million of
common equity will be contributed (the “Equity Contribution”) to Holdings,
through the Equity Investors (such Equity Contribution may be raised by the
Equity Investors through debt financing), (b) up to $80 million in a senior term
loan facility of HoldCo (“Facility A”), and (c) up to $100 million in senior
secured credit facilities of the Company, comprised of (i) a term loan facility
aggregating up to $80 million (“Facility B”) and (ii) a revolving credit
facility of up to $20 million (“Facility C”; and together with Facility A and
Facility B, the “Senior Credit Facilities”). The Acquisition, the Equity
Contribution, the entering into and funding of the Senior Credit Facilities and
all related transactions are hereinafter collectively referred to as the
“Transaction.”

 



--------------------------------------------------------------------------------



 



In connection with the foregoing, DrKW is pleased to advise you of its
commitment to provide 100% of the full principal amount of the Senior Credit
Facilities and to act as the sole and exclusive Facility Agent and Security
Trustee (in such capacity, the “Administrative Agent”) for the Senior Credit
Facilities, all upon and subject to the terms and conditions set forth in this
letter and in the Loan Facilities Term Sheet attached as Exhibit A hereto and
incorporated herein by this reference (the “Term Sheet” and, together with this
letter agreement, the “Commitment Letter”). DrKW is further pleased to advise
you of its willingness, as the sole and exclusive lead arranger and sole book
manager (in such capacities, the “Lead Arranger”) for the Senior Credit
Facilities, to form a syndicate of financial institutions and institutional
lenders (including DrKW) (collectively, the “Lenders”) in consultation with you
and with your prior written consent (not to be unreasonably withheld) for the
Senior Credit Facilities. All capitalized terms used and not otherwise defined
herein shall have the same meanings as specified therefor in the Term Sheet.
The commitment of DrKW hereunder and the undertaking of DrKW to provide the
services described herein are subject to the satisfaction of each of the
conditions precedent specified in the Term Sheet in a manner acceptable to DrKW,
receipt of final due diligence reports from the report providers identified in
the Term Sheet consistent in all material respects with the draft reports
previously delivered, your compliance with the Fee Letter (as hereafter defined)
and the negotiation, execution and delivery of definitive documentation (the
“Credit Documentation”) for the Senior Credit Facilities consistent with the
Term Sheet and otherwise satisfactory to DrKW.
DrKW intends to commence syndication of the Senior Credit Facilities promptly
upon your acceptance of this Commitment Letter and the Fee Letter, and the
commitment of DrKW hereunder shall be reduced dollar-for-dollar as and when
corresponding commitments are received from the Lenders, and you agree to
cooperate with DrKW to enable DrKW to launch syndication as quickly as
practicable. You agree to actively assist, and to cause the Company to actively
assist, DrKW in achieving a syndication of the Senior Credit Facilities that is
satisfactory to DrKW and you. Such assistance shall include (a) your providing
and causing your advisors to provide DrKW and the other Lenders upon request
with all information reasonably deemed necessary by DrKW to complete
syndication, including, but not limited to, information and evaluations prepared
by you, the Company and your and their advisors, or on your or their behalf,
relating to the Transaction, (b) your assistance in the preparation of an
Information Memorandum to be used in connection with the syndication of the
Senior Credit Facilities, (c) using your commercially reasonable efforts to
ensure that the syndication efforts of DrKW benefit materially from your
existing lending relationships and the existing banking relationships of the
Company, (d) if DrKW so requests (which it may do in its reasonable discretion
in consultation with you if it considers it necessary or desirable to do so in
order to achieve successful syndication of the Senior Credit Facilities), your
providing DrKW with all information and other assistance that DrKW may require
in order instruct a ratings agency to conduct a formal ratings process in
connection with the Transaction (at DrKW’s cost) and (e) otherwise assisting
DrKW in its syndication efforts, including by making your officers and advisors
and the officers and advisors of the Company available from time to time to
attend and make presentations regarding the business and prospects of the
Company at one or more meetings of prospective Lenders.

2



--------------------------------------------------------------------------------



 



It is understood and agreed that DrKW will manage and control all aspects of the
syndication in consultation with you, including decisions as to the selection of
prospective Lenders (with your consent, not to be unreasonably withheld) and any
titles offered to proposed Lenders, when commitments will be accepted and the
final allocations of the commitments among the Lenders. It is understood that no
Lender participating in the Senior Credit Facilities will receive compensation
from you in order to obtain its commitment, except on the terms contained herein
and in the Term Sheet. It is also understood and agreed that the amount and
distribution of the fees among the Lenders will be at the sole and absolute
discretion of DrKW.
Prior to your announcing, arranging or awarding any mandate for any financing in
the European syndicated loan market for the acquisition of any gas utility
operations at any time from the date of this letter until the earlier of (1) the
date on which general syndication of the Facility has been completed (and DKW
has reached a maximum final hold of $55,000,000) or (2) the date which is 3
months after the launch of syndication, you shall consult in good faith with DKW
and, as part of such good faith consultations, you shall use reasonable
endeavors to ensure any syndication referred to above is coordinated with the
syndication of this Facility to ensure there is no competition between the
respective marketing of the financings.
You hereby represent, warrant and covenant that (a) all information, other than
Projections (as defined below), which has been or is hereafter made available to
DrKW or the Lenders by you or any of your representatives (or on your or their
behalf) or by the Company or any of its subsidiaries or representatives (or on
their behalf) in connection with any aspect of the Transaction (the
“Information”) is and will be complete and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which they were made and (b) all
financial projections concerning the Company that have been or are hereafter
made available to DrKW or the Lenders by you or any of your representatives (or
on your or their behalf) or by the Company or any of its subsidiaries or
representatives (or on their behalf) (the “Projections”) have been or will be
prepared in good faith based upon reasonable assumptions (it is understood and
acknowledged, however, that such Projections are based upon a number of
estimates and assumptions and are subject to significant business, economic and
competitive uncertainties and contingencies and that, accordingly, no assurances
are given and no representations, warranties or covenants are made that any of
the assumptions are correct, that such Projections will be achieved or that the
forward-looking statements expressed in such Projections will correspond to
actual results). You agree to furnish us with such Information and Projections
as we may reasonably request and to supplement the Information and the
Projections from time to time until the date of the initial borrowing under the
Senior Credit Facilities (the “Closing Date”) so that the representation,
warranty and covenant in the immediately preceding sentence is correct on the
Closing Date. In issuing this commitment and in arranging and syndicating the
Senior Credit Facilities, DrKW is and will be using and relying on the
Information without independent verification thereof.
By executing this Commitment Letter, you agree to reimburse DrKW on demand for
all reasonable out-of-pocket fees and expenses (including, but not limited to
the reasonable fees, disbursements and other charges of Orrick, Herrington &
Sutcliffe LLP, as counsel to the Lead Arranger and the Administrative Agent, and
of any local counsel to the Lenders retained by the Lead Arranger or the
Administrative Agent incurred in connection with this Commitment Letter

3



--------------------------------------------------------------------------------



 



and the Senior Credit Facilities, the syndication thereof, the preparation of
the definitive documentation therefor and the other transactions contemplated
hereby. You also agree to pay the Arrangement Fee and Agency Fee as set out in
the Term Sheet.
You agree to indemnify and hold harmless DrKW, each Lender and each of their
affiliates and their respective officers, directors, employees, agents, advisors
and other representatives (each an “Indemnified Party”) from and against (and
will reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) any aspect
of the Transaction or any similar transaction and any of the other transactions
contemplated thereby or (b) the Senior Credit Facilities and any other
financings, or any use made or proposed to be made with the proceeds thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, bad faith or willful
misconduct. You also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equity holders or
creditors arising out of, related to or in connection with any aspect of the
Transaction, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence, bad faith or willful misconduct. It is further agreed
that DrKW shall only have liability to you (as opposed to any other person),
that DrKW shall be liable solely in respect of its own commitment to the Senior
Credit Facilities on a several, and not joint, basis with any other Lender and
that such liability shall only arise to the extent damages have been caused by a
breach of DrKW’s obligations hereunder to negotiate in good faith definitive
documentation for the Senior Credit Facilities on the terms set forth herein as
determined in a final non-appealable judgment by a court of competent
jurisdiction. In the event that any claim or demand by a third party for which
you may be required to indemnify an Indemnified Party hereunder (a “Claim”) is
asserted against or sought to be collected from any Indemnified Party by a third
party, such Indemnified Party shall as promptly as practicable notify you in
writing of such Claim, and such notice shall specify (to the extent known) in
reasonable detail the amount of such Claim and any relevant facts and
circumstances relating thereto; provided, however, that any failure to give such
prompt notice or to provide any such facts and circumstances shall not
constitute a waiver of any rights of the Indemnified Party, except to the extent
that the rights of the Indemnifying Party are actually prejudiced thereby.
You shall be entitled to appoint counsel of your choice at your expense to
represent an Indemnified Party in any action for which indemnification is sought
(in which case you shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by that Indemnified Party except as set forth
below); provided, however, that such counsel shall be satisfactory to such
Indemnified Party. Notwithstanding your election to appoint counsel to represent
an Indemnified Party in any action, such Indemnified Party shall have the right
to employ separate counsel (including local counsel, but only one such counsel
in any jurisdiction in connection with any action), and you shall bear the
reasonable fees, costs and expenses of

4



--------------------------------------------------------------------------------



 



such separate counsel if (i) the use of counsel chosen by you to represent the
Indemnified Party would present such counsel with a conflict of interest;
(ii) the actual or potential defendants in, or targets of, any such action
include both the Indemnified Party and you and the Indemnified Party shall have
reasonably concluded that there may be legal defenses available to it and/or
other Indemnified Parties which are different from or additional to those
available to you; (iii) you shall not have employed counsel to represent the
Indemnified Party within a reasonable time after notice of the institution of
such action; or (iv) you shall authorize the Indemnified Party to employ
separate counsel at your expense. You shall not be liable for any settlement or
compromise of any action or claim by an Indemnified Party affected without your
prior written consent, which consent shall not be unreasonably withheld.
All payments to be made under the Commitment Letter and the Fee Letter (as
defined below) shall be paid in the currency of invoice and in immediately
available, freely transferable cleared funds to such account with such bank as
the Lead Arranger notifies to the Company, and shall be paid without (and free
and clear of any deduction for) set-off or counter-claim and without any
deduction or withholding for or on account of tax (a “Tax Deduction”) unless a
Tax Deduction is required by law. If a Tax Deduction is required by law to be
made, the amount of the payment due shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.
This Commitment Letter and the Term Sheet and the fee letter among you and DrKW
of even date herewith (the “Fee Letter”) and the contents hereof and thereof are
confidential and, except for the disclosure hereof or thereof on a confidential
basis to your accountants, attorneys and other professional advisors retained by
you in connection with the Transaction or as otherwise required by law, may not
be disclosed in whole or in part to any person or entity without our prior
written consent; provided, however, it is understood and agreed that you may
disclose this Commitment Letter (including the Term Sheet) but not the Fee
Letter after your acceptance of this Commitment Letter, in filings with the
Securities and Exchange Commission and other applicable regulatory authorities
and stock exchanges. DrKW shall be permitted to use information related to the
syndication and arrangement of the Senior Credit Facilities in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications; provided, that any press release or
public announcement shall not be made without your prior written consent, not to
be unreasonably withheld. DrKW hereby notify you that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), it is required to obtain, verify and record
information that identifies you, which information includes your name and
address and other information that will allow DrKW to identify you in accordance
with the Act.
You acknowledge that DrKW or its affiliates may be providing financing or other
services to parties whose interests may conflict with yours. DrKW agrees that it
will not furnish confidential information obtained from you to any of its other
customers and that it will treat confidential information relating to you, the
Company and your and their respective affiliates with the same degree of care as
its treat its own confidential information. DrKW further advises you that it
will not make available to you confidential information that it has obtained or
may

5



--------------------------------------------------------------------------------



 



obtain from any other customer. In connection with the services and transactions
contemplated hereby, you agree that DrKW is permitted to access, use and share
with any of its bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning you, Holdings, the
Company or any of your or its respective affiliates that is or may come into the
possession of DrKW or any of such affiliates.
The provisions of the immediately preceding five paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the
Senior Credit Facilities shall be executed and delivered, and notwithstanding
the termination of this Commitment Letter or any commitment or undertaking of
DrKW hereunder; provided, however, that you shall be deemed released of your
reimbursement and indemnification obligations hereunder upon the execution of
all definitive documentation for the Senior Credit Facilities and the initial
extension of credit thereunder.
This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter and the Fee Letter by telecopier or
facsimile shall be effective as delivery of a manually executed counterpart
thereof.
This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each of you and DrKW hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter (including, without limitation, the Term
Sheet), the Fee Letter, the Transaction and the other transactions contemplated
hereby and thereby or the actions of DrKW in the negotiation, performance or
enforcement hereof. The commitments and undertakings of DrKW may be terminated
by us if you fail to perform your obligations under this Commitment Letter or
the Fee Letter on a timely basis.
This Commitment Letter, together with the Term Sheet and the Fee Letter,
embodies the entire agreement and understanding among DrKW, you, and your
affiliates with respect to the Senior Credit Facilities and supersedes all prior
agreements and understandings relating to the specific matters hereof. However,
please note that the terms and conditions of the commitment and undertakings of
DrKW hereunder are not limited to those set forth herein or in the Term Sheet
and the Fee Letter. Those matters that are not covered or made clear herein or
in the Term Sheet or the Fee Letter are subject to mutual agreement of the
parties. No party has been authorized by DrKW to make any oral or written
statements that are inconsistent with this Commitment Letter and the Fee Letter.
This Commitment Letter is not assignable by you without our prior written
consent and is intended to be solely for the benefit of the parties hereto and
the Indemnified Parties.
This Commitment Letter and all commitments and undertakings of DrKW hereunder
will expire at 5:00 p.m. (New York City time) on August 17, 2005 unless you
execute this Commitment Letter and the Fee Letter and return it to us prior to
that time. Thereafter, all commitments and undertakings of DrKW hereunder will
expire on the earliest of (a) November 17, 2005, unless the definitive documents
for the financing of the Transaction have been executed and delivered,

6



--------------------------------------------------------------------------------



 



and (b) the acceptance by Holdings or any of its affiliates of an offer for all
or any substantial part of the capital stock or property and assets of the
Company and its subsidiaries other than as part of the Transaction. In
consideration of the time and resources that DrKW will devote to the Senior
Credit Facilities, you agree that, until such expiration, you will not, and will
cause Holdings not to, solicit, initiate, entertain or permit, or enter into any
discussions in respect of, any offering, placement or arrangement of any
competing senior credit facilities for the Borrower and its subsidiaries with
respect to the matters addressed in this letter.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     We are pleased to have the opportunity to work with you in connection with
this important financing.

                  Very truly yours,
 
                DRESDNER KLEINWORT WASSERSTEIN LIMITED.
 
                By:             /s/ Jorge Rodriguez        
 
 
      Name:             Jorge Rodriguez
 
         
 
 
      Title:             Director
 
         
 
 
                By:             /s/ Stein Melsbo        
 
 
      Name:             Stein Melsbo
 
         
 
 
      Title:             Managing Director
 
         
 

              ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:    
 
            MACQUARIE INFRASTRUCTURE COMPANY INC.    
 
            By:             /s/ Peter Stokes        
 
   
 
  Name:             Peter Stokes    
 
     
 
   
 
  Title:             Chief Executive Officer    
 
     
 
   
 
           

8



--------------------------------------------------------------------------------



 



17 August 2005
PROJECT KIANI
STRICTLY PRIVATE & CONFIDENTIAL
OUTLINE TERMS AND CONDITIONS
LOAN FACILITIES TERM SHEET
August 2005
A structure chart is shown in Annex C — this is indicative only and will be
revised subject to legal advice in the US and UK with appropriate changes to the
termsheet following.

     
1. Facilities:
  In total USD 180,000,000 comprising:
 
   
 
  Facility A: USD 80,000,000 term loan facility;
 
   
 
  Facility B: USD 80,000,000 term loan facility;
 
   
 
  Facility C: USD 20,000,000 revolving working capital facility;
 
   
2. Purpose:
  Facility A will be available to part finance the Acquisition and costs
(including finance fees, commissions, costs and expenses) incurred by the
relevant Borrower in connection with Facility A and the Acquisition.
 
   
 
  Facility B will be available to part finance the Acquisition, and costs
(including finance fees, commissions, costs and expenses) incurred by the
relevant Borrower in connection with Facility B and the Acquisition.
 
   
 
  Facility C will be available to fund working capital and capital expenditures
by the Borrower Group that are allowable for rate base calculations.
 
   
3. Borrower:
  Subject to paragraph 4:
 
   
 
  Facility A: HGC Holdings, L.L.C., a Hawaii limited liability company
(“HoldCo”)
 
   
 
  Facility B: The Gas Company, L.L.C., a Hawaii limited liability company
(“OpCo”)
 
   
 
  Facility C: OpCo
 
   
4. Borrower Group:
  Each of the Borrowers set out above
 
   
5. Shareholders and Ownership:
  HGC Investment, L.L.C., a Delaware limited liability company (“ShareholderCo”)
will own 100% of the issued

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

1



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  shares in HoldCo, which in turn will own 100% of the issued shares in OpCo.
 
   
 
  ShareholderCo will be 100% owned by Macquarie Investment Holdings Inc.
(“Macquarie”).
 
   
 
  The Acquisition will be funded by an amount of equity to be no less than 39%
of the purchase price.
 
   
6. Acquisition:
  The purchase of ShareholderCo by Macquarie.
 
   
7. Vendor:
  K1 Ventures Limited
 
   
8. Mandated Lead Arranger:
  DrKW
 
   
9. Bookrunner:
  Mandated Lead Arranger.
 
   
10. Lenders:
  Mandated Lead Arranger (through its affiliates) and one or more other banks or
financial institutions to whom the Facilities may be syndicated.
 
   
11. Facility Agent and Security Trustee:
  Mandated Lead Arranger.
 
   
12. Account Bank:
  TBD
 
   
13. Lenders’ Counsel:
  Orrick
 
   
14. Report Providers:
  Technical & Regulatory: RJ Rudden/RW Beck
 
   
 
  Environmental: E3
 
   
 
  Legal: Le Boeuf, Lamb, Greene & MacRae
 
   
 
  Financial & Model Auditor: Ernst & Young
 
   
 
  Insurance: Willis
 
   
15. Signing Date:
  The date of signing the finance documents (“Finance Documents”) reflecting the
provisions of this Term Sheet, such documents to include, without limitation, a
Facilities Agreement, an intercreditor agreement, a Hedging Strategy Letter and
Security Documents.
 
   
16. Completion Date:
  The date on which the Acquisition is completed.

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

2



--------------------------------------------------------------------------------



 



17 August 2005

     
 
   
17. Final Maturity Date:
  All Facilities: 7 years from the date of first drawdown of Facility A or B
(whichever is earlier).
 
   
18. Calculation Date:
  Each 31st March, 30th June, 30th September and 31st December.
 
   
19. Availability Periods:
  Facility A: from the Signing Date up to and including the earlier of the
Completion Date and the date falling 14 months after the date of the Commitment
Letter issued by DrKW. Amounts not drawn will be cancelled.
 
   
 
  Facility B: from the Signing Date up to and including the earlier of the
Completion Date and the date falling 14 months after the date of the Commitment
Letter issued by DrKW. Amounts not drawn will be cancelled.
 
   
 
  Facility C: from first drawdown of Facility A or B (whichever is earlier)
until one month before the Final Maturity Date.
 
   
20. Arrangement Fee:
  As set out in a separate fee letter.
 
   
21. Commitment Fees:
  As set out in Annex B (Fee Schedule). Payable on the average daily unused
portion of the Facilities calculated from the Signing Date. The Commitment Fees
shall become due and payable on a pro-rata basis as Facilities A and B are
funded. Commitment fees on Facility C will be payable on a pro-rata basis at the
same time as each of Facility A and B are funded. Thereafter the Commitment Fees
will be paid quarterly in arrears and on the earlier of full repayment or the
last day of the applicable Availability Period.
 
   
22. Agency Fee:
  As set out in a separate fee letter.
 
   
23. Interest Rate:
  The aggregate of:
 
   
 
  1 the applicable Margin; and
 
   
 
  2 LIBOR.
 
   
24. Margin:
  As set out in Annex B (Fee Schedule).
 
   
25. Default Interest Rate:
  The maximum applicable Margin plus 1% per annum.
 
   
26. LIBOR:
  LIBOR for selected Interest Period set by reference to the appropriate
telerate page or, if this is not available, to be determined by the Senior
Facility Agent by reference to

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

3



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  rates quoted by Reference Banks.
 
   
27. Interest Periods:
  Interest Periods will be 1, 2, 3 or 6 months (or such other periods as may be
agreed) at the option of Borrower.
 
   
 
  No Interest Period may overrun the Final Maturity Date.
 
   
28. Interest Payments:
  Interest will be payable in arrears at the end of each Interest Period
provided that for any Interest Period in excess of 6 months, accrued interest
will be payable on the last day of each 6 month period falling during such
Interest Period and on the last day of such Interest Period.
 
   
29. Hedging Strategy:
  Borrower will implement hedging of its floating interest rate risk so as to
fix 90% of its projected debt outstanding for 3 years from first drawdown and
75% thereafter. The Mandated Lead Arranger will have a right of first refusal in
respect of 70% of the hedging.
 
   
 
  Separate hedging arrangements will be put in place in respect of (i) Facility
A and (ii) Facilities B and C.
 
   
30. Advances:
  Drawdowns may be made on not less than 3 and not more than 7 business days
notice
 
   
 
  Advances will be in cash, denominated in USD and will be in minimum amounts of
USD 2,000,000 for Facilities A and B and USD 500,000 for Facility C.
 
   
 
  There will be a maximum of advances under each Facility as follows:
 
   
 
  Facility A: 1 drawing
 
   
 
  Facility B: 1 drawing
 
   
 
  Facility C: no more than 10 outstanding at any one time.
 
   
31. Conditions Precedent to Signing of Finance Documents:
  The Finance Documents will not be signed until the Facility Agent has received
and is satisfied with the following documents:
 
   
 
  (a) certified copies of the deed of incorporation and articles of association
(or equivalent constitutive documents) of each member of the Borrower Group and
each Guarantor (together the “Obligors”);
 
   
 
  (b) board resolutions of each relevant Obligor;

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

4



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  (c) shareholders resolutions of each relevant Obligor;
 
   
 
  (d) specimen signatures for the person(s) authorised in the board resolutions
referred to at (b) above;
 
   
 
  (e) a copy of the financial model showing financial projections up to
December 2013 showing the ability of the Borrower Group to service the
Facilities;
 
   
 
  (f) draft legal opinion(s) from the Mandated Lead Arranger’s counsel and/or
Borrower Group’s legal counsel (as applicable);
 
   
 
  (g) the Hedging Strategy agreed by the Facility Agent;
 
   
 
  (h) Group structure chart showing the shareholding structure both pre- and
post-Acquisition;
 
   
 
  (i) receipt of reports from each of the Report Providers and any other due
diligence available to HoldCo which is material to the decision to lend, and any
revisions, amendments or updates to the aforementioned due diligence [to be
refined in documentation];
 
   
 
  (j) Copy of the Purchase Agreement relating to the Acquisition;
 
   
 
  (k) Such other documents, opinions and certificates as may be reasonably
requested by the Facility Agent.
 
   
32. Conditions Precedent to Drawdown under Facilities A and B:
  The Facilities may not be drawn until the Facility Agent has received and is
satisfied with the following documents:
 
   
 
  (a) compliance certificate as to no breach of borrowing and/or guaranteeing
limits from each relevant Obligor;
 
   
 
  (b) executed Finance Documents and fee letters;

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

5



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  (c) receipt of all relevant corporate and shareholder consents;
 
   
 
  (d) [certified] copies of all regulatory approvals required in respect of the
Acquisition and the ability of OpCo to operate a gas distribution network;
 
   
 
  (e) legal opinion(s) from the Mandated Lead Arranger’s Counsel and/or the
Borrower’s legal counsel (as applicable);
 
   
 
  (f) a letter of direction from HoldCo to pay the fees, costs and expenses due
from the Borrower Group under the Finance Documents on first drawdown in
accordance with the Fee Letters;
 
   
 
  (g) receipt of a business plan and a budget for the first 12 months of
operations of the Borrower Group;
 
   
 
  (h) completion of the Acquisition on a basis consistent with the assumptions
made in the business plan and the Share Purchase Agreement;
 
   
 
  (i) evidence of prepayment/cancellation of existing debt of ShareholderCo,
HoldCo and OpCo and discharge/release of any associated security interests, save
as will be prepaid from the proceeds of drawdown of the relevant Facilities and
except the following facilities which will remain: [to be agreed];
 
   
 
  (j) evidence that ShareholderCo or a direct or indirect parent thereof has
received shareholder funding in accordance with item 5 (Shareholders and
Ownership) above;
 
   
 
  (k) evidence that all necessary insurances are in or will promptly be in
effect as set out in the Insurance Due Diligence Report;
 
   
 
  (l) certification from an authorised signatory of the relevant Borrower that
all conditions precedent have been satisfied and the Vendor is not entitled to
refuse to complete

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

6



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  the relevant Acquisition;
 
   
 
  (m) “know your client"/money laundering documentation;
 
   
 
  (n) confirmation of the Sources and Uses;
 
   
 
  (o) confirmation that the relevant Acquisition is or will be completed in
accordance with the acquisition agreements including that ShareholderCo has not
waived any material condition to completion, including any MAC condition in the
relevant SPA, which it would have been entitled to invoke;
 
   
 
  (p) delivery of Borrower Group financial statements;
 
   
 
  (q) evidence that each member of the Borrower Group is solvent;
 
   
 
  (r) evidence that Total debt / EBITDA measured for the Borrower Group on a
consolidated basis does not exceed 6.6x (calculated on a 12 month forward
looking basis based on the audited financial model);
 
   
 
  (s) satisfactory financial audit of the Target Group or waiver by the SEC of
such audit requirement.
 
   
33. Conditions Precedent for each Drawdown:
  Drawdown of any Facility may only be made if on the date of the drawdown
request and on the drawdown date:
 
   
 
  1 in respect of rollover advances, no event of default is continuing or would
result from the drawdown;
 
   
 
  2 in respect of any other advance, no event of default or potential event of
default is continuing or would result from the proposed drawdown;
 
   
 
  3 no breach of any financial covenant would result from the drawdown; and
 
   
 
  4 all representations to be repeated on those dates are true.
 
   
34. Repayment:
  All Facilities will be repaid in full on the Final Maturity Date.

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

7



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  Facility C is available on a fully revolving basis with each loan repaid at
the end of each Interest Period provided that no Interest Period shall exceed
the Final Maturity Date.
 
   
35. Voluntary Prepayment and Cancellation:
  Any Facility may be prepaid and cancelled in whole or in part (if in part, in
minimum amounts and multiples of USD 500,000) without penalty, but subject to
any standard break costs if not repaid at the end of an Interest Period, upon
five business days’ prior written notice to the Facility Agent.
 
   
 
  Any amount prepaid under Facilities A and B may not be redrawn.
 
   
36. Mandatory Prepayment:
  Unless otherwise agreed by the Lenders, the Borrower will prepay and cancel
the Facilities as follows:
 
   
 
  1 with the net proceeds of any disposal of assets by the Borrower Group, other
than in the ordinary course of trading, above a de minimus level of disposals
per financial year;
 
   
 
  2 in full, if more than 25% of the direct or indirect total ownership or
control of a Borrower is held by any single party other than (a) Macquarie Bank
Limited or any fund or other entity that is a subsidiary of (or managed by a
subsidiary of) Macquarie Bank Limited or (b) any direct or indirect subsidiary
of any or the foregoing;
 
   
 
  3 to the extent not applied in reinstatement of the relevant asset within an
agreed period, with all insurance proceeds or condemnation or eminent domain
proceeds excluding proceeds under business interruption insurance received in
respect of the loss or destruction of assets to the extent that in aggregate
they exceed USD 10 million in any financial year;
 
   
 
  4 In full upon the breach by OpCo of the terms of its regulatory approval to
act as gas grid manager, which is likely to result in a Material Adverse Change
(subject to a reasonable consultation period between the Borrower and the MLA);
 
   
 
  5 In full if OpCo ceases to be 100% owned and controlled by HoldCo or HoldCo
ceases to be 100% owned and controlled by ShareholderCo;

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

8



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  6 In full upon regulatory consent being withdrawn or not renewed for the
Acquisition (such consent being withdrawn or not renewed for a period of
18 months).
 
   
37. Security:
  To the extent permitted by law and any licences held by the Borrower Group,
the obligations will be secured as follows:
 
   
 
  Facility A:
 
   
 
  (a) a first ranking pledge over the entire issued share capital of OpCo;
 
   
 
  (b) first ranking security over all present and future assets of HoldCo
 
   
 
  (c) a first ranking pledge over the entire issued share capital of HoldCo
 
   
 
  Facilities B and C:
 
   
 
  (a) First ranking security over all present and future assets of OpCo;
 
   
 
  (b) A first ranking pledge over the entire issued share capital of OpCo;
 
   
 
  (c) A security assignment of all of Macquarie’s rights under the Share
Purchase Agreement
 
   
 
  A full security package is expected. US advice is needed to determine exactly
what security is available under US law and to remain incompliance with HPUC
regulations,
 
   
38. Intercreditor arrangements
  An intercreditor agreement will be entered into between all obligors,
intra-group creditors, Macquarie, the finance parties and the hedging bank.
 
   
 
  For the avoidance of doubt, the rights of the Finance Parties in respect of
Facility B and Facility C shall rank ahead of the rights of the Finance Parties
in respect of Facility A.
 
   
39. Representations and Warranties:
  The following representations and warranties in customary form for a facility
of this nature and as appropriate to this transaction will be made, to include
appropriate materiality tests, pre-agreed exceptions identified in due diligence
reports or otherwise and knowledge threshold of the Borrower (and where
relevant, each Obligor), such

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

9



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  representations to be made on the Signing Date and thereafter as deemed
repeated on a basis to be agreed:
 
   
 
  1 Due incorporation of each Obligor;
 
   
 
  2 binding obligations;
 
   
 
  3 non-conflict with other obligations;
 
   
 
  4 legal powers of each Obligor;
 
   
 
  5 due authorisation by each Obligor of Finance Documents;
 
   
 
  6 governing law, enforcement of judgments, validity and admissibility;
 
   
 
  7 no filing or stamp taxes that have not been made/paid;
 
   
 
  8 no default;
 
   
 
  9 financial statements;
 
   
 
  10 funding of pension plans and compliance with ERISA;
 
   
 
  11 payment of taxes;
 
   
 
  12 prior ranking status of security;
 
   
 
  13 pari passu ranking of obligations;
 
   
 
  14 no proceeding pending or threatened;
 
   
 
  15 ownership of assets;
 
   
 
  16 no breach of environmental or other laws;
 
   
 
  17 no other business (other than that authorised by the relevant Licence(s) or
those carried on as the Signing Date);
 
   
 
  18 insurance coverage is in line with prudent market practice;
 
   
 
  19 all consents, filings, and licences etc... required for conduct of business
have been obtained and are in full force and effect;
 
   
 
  20 no encumbrances other than permitted encumbrances;
 
   
 
  21 no financial indebtedness other than permitted

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

10



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  indebtedness;
 
   
In relation to the Information memorandum this will be repeated when information
is provided and on first syndication
  22 accuracy of information provided to Lenders;
 
   
 
  23 confirmation that (i) HoldCo is owned and controlled by ShareholderCo in
accordance with item 6 (Shareholders and Ownership); (ii) HoldCo is the 100%
parent of OpCo;
 
   
 
  24 HoldCo is a holding company and is not carrying out any other business and
have not incurred any liabilities other than directly relating to the ownership
of the gas utility company;
 
   
 
  25 no Material Adverse Change since the date of the latest financial
statements;
 
   
 
  26 no material litigation or outstanding claims;
 
   
 
  27 no insolvency
 
   
40. Material Adverse Change
  Means a material adverse change in:
 
   
 
  (a) The business, operations, property, condition (financial or otherwise) or
prospects of the Borrower Group taken as a whole;
 
   
 
  (b) The ability of a member of the Borrower Group to perform its obligations
under any of the Finance Documents;
 
   
 
  (c) The validity or enforceability of any of the Finance Documents or the
rights and remedies of any finance party under any of the Finance Documents;
 
   
 
  Provided, that, during the period commending on the Signing Date and ending on
the date on which Facilities A and B are funded, no Material Adverse Effect
shall exist so long as the Total debt / EBITDA test is satisfied as a condition
precedent to such funding.
 
   
41. Information Covenants:
  The Borrower to provide the following to the Facility Agent:
 
   
 
  1 audited financial statements for each Borrower within

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

11



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  90 days of financial year end;
 
   
 
  2 [un]audited financial statements and/or management accounts for each
Borrower (as appropriate) for each financial quarter within 45 days;
 
   
 
  3 annual operating budget for the Borrower Group not less than 15 days prior
to the beginning of each financial year updated as may be required and an agreed
capex schedule initially for the life of the Facilities and updated on an annual
basis thereafter;
 
   
 
  4 provision of financial and other information including annually updated
business plan;
 
   
 
  5 other information regarding the Borrower Group as the Facility Agent may
reasonably request;
 
   
 
  6 details of any actual or potential investigation or proceedings by any
governmental authority which is likely to result in a Material Adverse Change;
 
   
 
  7 all material notices and material communications in connection with any
material contract;
 
   
 
  8 details of any transfer of shares;
 
   
 
  9 details of any circumstances that could reasonably be expected to result in
a Material Adverse Change;
 
   
 
  10 notification of any potential or actual Event of Default;
 
   
 
  11 details of any material litigation, arbitration or administrative
proceedings;
 
   
 
  12 upon reasonable request by the Facility Agent or any Lender, such
documentation or other evidence is necessary for the Senior Facility agent or
Lender to carry out and be satisfied with the “know your customer” or other
checks required to be carried out by local regulatory authorities.
 
   
42. Covenants:
  Undertakings, applicable as appropriate to relevant members of the Borrower
Group (and where relevant, each Obligor), on the following matters in customary
form for transactions of this nature, to include appropriate materiality tests,
permitted exceptions and, where appropriate, de minimis provisions. All
undertakings are (save where indicated) to be subject to waiver or amendment
with the consent of the Majority Lenders:

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

12



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  1 procurement, compliance and maintenance of all authorisations, licences,
consents;
 
   
 
  2 compliance with legal obligations;
 
   
 
  3 compliance with all relevant Licence(s) and any other necessary licences,
permits and consents specific to any business conducted;
 
   
 
  4 compliance with environmental laws;
 
   
 
  5 maintain pari passu ranking of obligations;
 
   
 
  6 negative pledge with permitted encumbrances to be agreed with the Mandated
Lead Arranger;
 
   
 
  7 restriction on the disposal and transfer of assets other than in the
ordinary course of business, except for non-regulated businesses and
non-regulated assets to be agreed with the Mandated Lead Arranger;
 
   
 
  8 restriction on indebtedness;
 
   
 
  9 restriction on acquisitions and mergers with certain exceptions (including
the relevant Acquisitions) to be agreed with the Mandated Lead Arranger;
 
   
 
  10 no change of business;
 
   
 
  11 restriction on granting of loans [(other than inter-company loans, which
shall be subordinated]);
 
   
 
  12 no dealings other than on arms length terms;
 
   
 
  13 insurance coverage in line with prudent industry practice;
 
   
 
  14 adherence to the Hedging Strategy;
 
   
 
  15 maintenance and funding of pension schemes in accordance with applicable
law or regulation including ERISA;
 
   
 
  16 restriction on guarantees and letters of credit;
 
   
 
  17 restrictions on HoldCo acting as anything other than a holding company;
 
   
 
  18 HoldCo to own 100% of the OpCo;
 
   
 
  19 [restrictions on new joint ventures;]

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

13



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  20 no payments other than Permitted Payments;
 
   
 
  21 maintenance and protection of assets including material contracts,
Licences, leases and intellectual property;
 
   
 
  22 payment of taxes;
 
   
 
  23 no breach of any material agreement;
 
   
 
  24 no change of accounting date, except as permitted;
 
   
 
  25 acquisition related covenants for each relevant Acquisition including
prompt payment of all amounts payable to the Vendor and preservation and
enforcement of rights under acquisition agreements and restriction on publicity;
 
   
 
  26 no abandonment of business;
 
   
 
  27 no amendment to constitutional documents which could reasonably be expected
to result in a Material Adverse Change. Note: drafts of the constitutional
documents that will apply following the completion of the Acquisition will be
pre-approved by the finance parties prior to signing, if any changes are
contemplated;
 
   
 
  28 adherence to the agreed capex schedule whilst any Lock-up is in existence;
 
   
 
  29 HoldCo, as the sole shareholder of OpCo, must procure that OpCo declares
and pays sufficient dividends to HoldCo to enable HoldCo to meet its payment
obligations to the Lenders under the Facility Agreement.
 
   
43. Financial covenants:
  OpCo Test: FFO / OpCo Interest to be greater than 2.50x (calculated by
reference to OpCo only)
 
   
 
  The above test to be calculated as described in Annex A
 
   
44. Lock-up:
  OpCo Lock-up test: FFO / OpCo Interest to be greater than 3.50x (calculated by
reference to OpCo only)
 
   
 
  The above test to be calculated as described in Annex A
 
   
 
  No Event of Default
 
   
 
  Both HoldCo and OpCo will be in Lock Up if OpCo fails the test above; provided
that, so long as FFO/OpCo Interest was greater than 2.50x for the most recent
period,

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

14



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  and no other Event of Default or potential Event of Default has occurred and
is continuing, OpCo may distribute amounts sufficient to enable HGC to make any
mandatory payment of interest or principal under the Facility A and with respect
to the interest rate swaps entered into by HoldCo in accordance with the Hedging
Strategy. Both entities will remain in Lock Up until OpCo passes two consecutive
tests. Any cashflow generated whilst in Lock Up will be held in a secured
account (post debt service).
 
   
45. Cash Sweep
  If HoldCo and OpCo are in Lock-up for three or more consecutive tests and no
Event of Default has occurred, all of the cash trapped during the quarter ending
6 months prior will be swept and used to repay and cancel Facilities A, B and C
on a pro-rata basis
 
   
46. Events of Default:
  As customary for a facility of this nature, applicable as appropriate to each
Borrower (and where relevant, each Obligor) and subject, where appropriate, to
materiality tests, permitted exceptions (to include solvent reconstruction) cure
periods and de minimis provisions (in addition to any set out below). Each of
the events may be waived and any remedy period extended with the approval of the
Senior Facility Agent and to include:
 
   
 
  1 failure to pay any sum when due (with 3 business days grace for technical or
administrative causes);
 
   
 
  2 breach of covenants, including financial covenants, and other obligations
under the Finance Documents;
 
   
 
  3 representations or warranties untrue or misleading when made or deemed
repeated;
 
   
 
  4 [cross default and cross acceleration only with respect to default occurring
at OpCo, but in no event if default occurs at HoldCo (and not at OpCo
simultaneously)];
 
   
 
  5 termination, transfer, revocation or modification of a relevant Licence(s),
lease or other material contract which might reasonably be expected to result in
a Material Adverse Change ;
 
   
 
  6 insolvency and related events;
 
   
 
  7 cessation of business;
 
   
 
  8 illegality;
 
   
 
  9 invalidity of any Finance Documents;

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

15



--------------------------------------------------------------------------------



 



17 August 2005

     
 
  10 material qualification of accounts;
 
   
 
  11 repudiation of the Finance Documents;
 
   
 
  12 no Material Adverse Change since the date of the latest financial
statements.
 
   
47. Transferability:
  Lenders may, with the prior consent of the Borrowers (not to be unreasonably
withheld) transfer their rights and obligations, in part or in whole to banks
and other financial institutions regularly investing in loans or securities.
Consent not required if to an affiliate of a Lender or if an Event of Default
has occurred and is continuing.
 
   
48. Documentation:
  The Facilities will be evidenced by the Facilities Agreement and other
relevant Finance Documents. The Facilities Agreement, which will be documented
under the laws of the State of New York, will contain standard provisions
relating to, inter alia, increased costs, illegality, taxes, market disruption,
breakage costs, default interest, right of set off, pro rata sharing, customary
agency language, full risk indemnities and changes in currency. Lenders other
than the Mandated Lead Arranger will become party to the Facilities Agreement by
way of transfer certificate.
 
   
49. Expenses
  The Borrower will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, syndication and closing of all loan
documentation, including, without limitation, the legal fees of the counsel to
the Administrative Agent, regardless of whether or not the Senior Credit
Facilities are closed. The Borrower will also pay the expenses of the
Administrative Agent and each Lender in connection with the enforcement of any
of the loan documentation.
 
   
50. Law & Jurisdiction:
  This Term Sheet and all Finance Documents will be governed by New York law and
will be subject to the exclusive jurisdiction of the courts of the State of New
York.

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

16



--------------------------------------------------------------------------------



 



17 August 2005
ANNEX A
Calculation Periods and Dates
The covenants will be tested quarterly on 31st March, 30th June, 30th September,
and 31st December (each a “Calculation Date”) and will be calculated on both a
12 month forward (solely with respect to the OpCo Lock-up test) and backward
looking basis, provided that the first test on a backward looking basis shall
not occur until the first calculation date following the expiry of 12 months
from the Signing Date. For the forward-looking portion of the testing, the
Borrower’s business plan, as updated, will form the basis of the test.
Funds From Operations (“FFO”) means EBITDA adjusted for changes in working
capital less tax less maintenance capex
Compliance with the covenants will be certified quarterly by way of compliance
certificates signed by two directors of the Borrower and, to the extent that it
is based on audited financial information, the auditors will confirm compliance
annually.
(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

17



--------------------------------------------------------------------------------



 



17 August 2005
ANNEX B
Fee Schedule

                      (1)   Commitment Fee    
 
                        35% of the margin    
 
                    (2)   Margin    
 
                   
 
  Facility A:   Yrs 1-5:     0.60 %    
 
                   
 
      Yrs 6-7:     0.70 %    
 
                   
 
  Facility B:   Yrs 1-5:     0.40 %    
 
                   
 
      Yrs 6-7:     0.50 %    
 
                   
 
  Facility C:   Yrs 1-5:     0.40 %    
 
                   
 
      Yrs 6-7:     0.50 %    

(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

18



--------------------------------------------------------------------------------



 



17 August 2005
ANNEX C
Structure Chart
(STRUCTURE CHART) [y14612y1461203.gif]
New Equity Investors Shareholder LLC 100% HoldCo 100% OpCo 100% Assets
Businesses Debt USD 80M Debt USD 80M +USD 15M RCF Lenders Lenders
(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

19



--------------------------------------------------------------------------------



 



17 August 2005
Disclaimer:
This Summary of Terms and Conditions is to be used as a basis for continued
discussions, and does not constitute an offer or give rise to any obligations on
the part of DrKW or any of its affiliates or other entities to arrange,
underwrite or provide, or commit to arrange, underwrite or provide the
Financing. The delivery of a commitment would be subject, among other things, to
(i) DrKW’s satisfaction with the results of its legal and other due diligence
and (ii) final credit approval by DrKW for the Financing. These Summary Terms
and Conditions may be modified or supplemented by DrKW in its sole discretion at
any time and from time to time whether by reason of the results of its due
diligence, credit approval process, as a result of changed market conditions or
otherwise. These Summary Terms and Conditions are to be treated as strictly
confidential and shall not be disclosed to, or relied upon by, any person except
as required by law or to comply with the rules of any regulatory body or to
employees or legal or financial advisers who have a need to know this
information and who are made aware of and agree to be bound by these
confidentiality obligations. DrKW shall not be responsible or liable to any
person or entity for any damages or loss that may be alleged as a result of
these Summary Terms and Conditions.
(DRESDNER KLEINWORT WASSERSTEIN) [y14612y1461202.gif]

20